Citation Nr: 0815271	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The veteran served on active duty from April 1970 until March 
1976.

In June 1979 the RO received the veteran's claim of 
entitlement to service connection of a low back condition.  A 
September 1979 rating decision denied the veteran's claim.  
She did not appeal.

In October 1994, the veteran filed a request to reopen her 
previously denied claim of entitlement to service connection.  
A January 1995 RO rating decision denied the veteran's claim.  
She did not appeal.

In December 2001, the RO received the veteran's request to 
reopen her previously denied claim of entitlement to service 
connection for a low back condition.  
The November 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the November 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2003.

In April 2005, the veteran testified at a personal hearing at 
the RO which was chaired by the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claims folder.  

This matter was previously before the Board in June 2005.  At 
that time the Board  concluded that new and material evidence 
had been submitted and that the veteran's previously-denied 
claim was therefore reopened.  See 38 U.S.C.A. § 5108 (West 
2002).  The issue was remanded to the RO via the VA Appeals 
Management Center (AMC) for additional development.  That 
development has been completed.  

In a December 2007 Supplemental Statement of the Case the AMC 
continued to deny the veteran's claim.  The veteran's claims 
folder has been returned to the Board for further appellate 
review.  

Representation

The veteran's claims folder contains a duly executed power of 
attorney which indicates that the veteran has selected the 
Wisconsin Department of Veterans Affairs as her 
representative.  There is no indication in the veteran's file 
that she has revoked or intends to revoke such election.  

In July 2007, an attorney submitted a letter "on behalf of" 
the veteran.  That letter was addressed to the "Wisconsin 
Department of Veteran's Affairs" at the address of VA in 
Washington, D.C.  [To the Board's knowledge, the Wisconsin 
Department of Veterans Affairs does not have an office in 
Washington, DC.]  The letter was in essence an inquiry as to 
the status of the appeal and did not contain any contentions.

Because the attorney is not the veteran's appointed 
representative, and because the letter was not addressed to 
VA, the Board has not corresponded with the attorney.  


FINDING OF FACT

The competent and probative evidence of record is against a 
finding that the veteran's currently diagnosed back 
disability was incurred in or was aggravated by her military 
service




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113,1131, 1137 (West 2002);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a low 
back condition.  In substance, she contends that her current 
low back disability, characterized by arthritis and 
scoliosis, is related to scoliosis identified and back 
surgery performed during her service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in June 2005.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to make additional 
efforts to obtain the veteran's separation examination and 
also to obtain t medical nexus evidence concerning the 
relationship, if any, between the veteran's current back 
condition and her military service.  The AOJ was then to 
readjudicate the claim.

As will be discussed below, the RO has attempted to obtain 
the missing separation examination.  However, the examination 
is apparently unavailable.  

In July 2007, the veteran underwent a VA medical examination.  
A copy of the examination report has been associated with the 
claims folder.  The AMC readjudicated the claim in the 
December 2007  SSOC.  Thus, the Board's remand instructions 
have been complied with to the extent practicable.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Until the Board's June 2005 remand, the veteran's claim was a 
request to reopen a previously denied claim of entitlement to 
service connection.  After the Board's June 2005 remand, the 
matter on appeal became the merits of the underlying service 
connection claim.  Accordingly, additional VCAA notice was 
provided to the veteran in a letter dated July 11, 2005.  In 
that letter, the veteran was advised of the provisions 
relating to the VCAA.  Specifically, she was advised that VA 
would obtain all evidence kept by VA and any other Federal 
agency.  She was also informed that VA would, on her behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  

The VCAA letters specifically informed the veteran that for 
records she wished for VA to obtain on her behalf she must 
provide an adequate description of the records as well as 
authorization for records not held by the Federal government.  
Additionally, the letters specifically informed the veteran 
of the criteria of a successful claim of entitlement to 
service connection.
  
The July 2005 VCAA letter specifically notified the veteran 
that she could submit or describe any additional evidence 
that may be relevant to her claim.  The letter went on to 
invite the veteran to send evidence directly to VA.  See the 
July 2005 letter, pages 1-2.  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Thereafter, the matter of the service connection claim was 
readjudicated on the merits in December 2007.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim has have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and in particular relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to those two crucial elements.  

The veteran received specific notice concerning elements (4) 
and (5) in a May 2007 letter.  Moreover, regarding elements 
(4) and (5), degree of disability and effective date, these 
are rendered moot via the RO's denial of service connection.  
In other words, any lack advisement as to those two elements 
is meaningless, because disability ratings and effective 
dates were not assigned.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of her and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See De la Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The veteran's available service 
medical records, private treatment records, Social Security 
Administration records  and VA treatment records have been 
obtained.  The veteran was afforded a VA Compensation and 
Pension (C&P) examination in July 2007.  



As was alluded to in the Board's Stegall discussion above, 
the Board's June 2005 remand was in part an attempt to locate 
the veteran's separation physical examination report.  The 
AOJ attempted to obtain that report.  Specifically, in August 
2005 and again in February 2006, the RO requested the 
veteran's separation examination from the service department.  
On both occasions, the service department advised that their 
complete records were forwarded to the RO in 1976.  

It is unclear from the record as to whether or not a 
separation examination was ever performed.  The veteran 
herself is somewhat equivocal, due to the passage of time, as 
to whether or not one was undertaken.  In any event, the 
February 2006 response from the service department seems to 
show that none was ever a part of the veteran's file.  Under 
these circumstances, it does not appear that further attempt 
to locate missing separation examination would be fruitful.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

In addition, the veteran has been accorded appropriate due 
process.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran presented personal testimony at 
a hearing which was chaired by the undersigned in April 2005.   

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).



Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].



Analysis

The veteran is seeking entitlement to service connection of a 
low back condition.  Essentially she contends that either she 
developed a low back condition during service or 
alternatively that the demands of service aggravated pre-
existing scoliosis.  

The veteran currently has a low back disability.  
Specifically, a November 1993 private treatment record 
indicates a diagnosis of osteoarthritis in the veteran's 
lower back.  Scoliosis of the lumbar spine has also been 
established in the record.  
See, e.g., a June 1977 VA x-ray report.  

Presumption of soundness

There is evidence of record that the veteran's scoliosis pre-
existed her military service.  The Board must therefore 
initially determine whether, under 38 U.S.C.A. § 1111, the 
statutory presumption of soundness is rebutted by clear and 
unmistakable evidence that back disease or defect existed 
prior to service.  

Although the veteran's service medical records do not show 
that scoliosis was medically identified prior to her entry 
into service, for reasons explained immediately below the 
Board concludes that the statutory presumption of soundness 
on enlistment has been rebutted by clear and unmistakable 
evidence to the contrary.  See Wagner, supra.

The July 2007 VA medical examination specifically found that 
the veteran's scoliosis was a congenital condition and, as 
such, pre-existed her entry into service.  
The veteran has not disputed that scoliosis pre-dated her 
admission into service; rather, she has contended that the 
stress of her in-service duties and in-service lipoma surgery 
aggravated the pre-existing condition.  The veteran herself 
indicated that her scoliosis was noted early in her service 
career and further that she reported it at the time of her 
separation from service.  See the April 2005 hearing 
transcript, page 7.  

After review of all the evidence of record, the Board finds 
that the evidence of record clearly and unmistakably 
demonstrates that the veteran's scoliosis pre-existed her 
active duty service.  Thus, the presumption of soundness on 
enlistment has been rebutted. 

If, as here, the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.  The Board accordingly will move on to a discussion 
of aggravation.

Aggravation

With respect to the crucial question as to whether the 
veteran's pre-existing congenital back disorder was 
aggravated during service, the July 2007 VA examiner reviewed 
the entire record and made the determination that there was 
no evidence to support a finding that the veteran's scoliosis 
was aggravated by any event in service.  In reaching that 
conclusion, the examiner noted that no treatment of any kind 
was prescribed for the veteran's scoliosis during service.  
Additionally, there is no record of any treatment to date for 
scoliosis, which continues to be described as mild or 
"minimal" in character. 

Moreover, and significantly, the veteran's service medical 
records do not show that the veteran complained of or was 
treated for back pain aside from that caused by a lipoma.  
[The residuals of the removal of the lipoma, specifically a 
scar and chest wall pain, were granted service connection in 
a June 1979 rating decision.]  
In addition, although as discussed above the veteran's 
separation examination is unavailable, the veteran did not 
report back problems during a July 1976 VA medical 
examination, three months after the veteran's separation from 
service.   A back disability was not medically identified at 
that time.  

The VA examiner reviewed the veteran's service medical 
records from the period of service, reviewed the veteran's VA 
claims folder and examined the veteran, and explained in his 
opinion how the evidence supported his conclusion that the 
veteran's military service had in no way aggravated the pre-
existing scoliosis condition.  In reaching this conclusion he 
specifically discussed the veteran's in-service history of 
lipoma removal, as well as post-service motor vehicle 
accident injuries.   The result was the physician's opinion 
that the record provided no basis for a finding of 
aggravation.  

The veteran acknowledges that no treatment was undertaken for 
scoliosis during service.  However, she contends that the 
demands of service aggravated her scoliosis and specifically 
that transitory pain during service constituted an 
aggravation of her condition.  See the transcript of the 
April 2005 hearing, page 11. 

The Board notes that the veteran completed medical specialist 
training during service.  It does not appear that she has 
been involved in the medical field since service.  She has 
indicated that her medical responsibilities were primarily in 
the areas of immunization and patient care rather than 
orthopedics.  Thus, her opinion as to in-service aggravation 
of scoliosis caries no weight of probative value.  Moreover, 
certain medical records in addition to the VA examiner's 
opinion refute her contention that she experienced back pain 
in service.  Specifically, the report of an August 1979 VA 
examination contains a notation "she denies any back injury 
in the past". 

In short, the Board finds that the competent medical evidence 
of record does not demonstrate that aggravation of the 
scoliosis took place.  Rather, the evidence clearly and 
unmistakably shows that the veteran's pre-existing back 
defect was not aggravated during service.

For those reasons, the Board finds that the veteran's pre-
existing scoliosis was not aggravated during active duty, and 
that entitlement to service connection for her claimed back 
disorder is not warranted on the basis of aggravation.

Direct service connection

The veteran has argued in the alternative that trauma to the 
back associated with the lipoma surgery has caused her 
current arthritis of the back.  In the interest of clarity a 
Hickson analysis will be employed.  

As noted above, osteoarthritis of the lower back has been 
established by x-ray findings.  Element (1), current 
disability, is clearly established.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will address each in turn.  

Regarding in-service incurrence of disease the record does 
not show that arthritis of the spine existed during service.  
With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a), the veteran was separated from service in 
March 1976.  In July 1976 the veteran was afforded a VA 
medical examination.  Normal spine was noted.  Further, no 
arthritis was found during a January 1979 VA x-ray 
examination.  It appears that arthritis was initially 
diagnosed in late 1993, many years after the end of the one 
year presumptive period.  Hickson element (2) is not 
satisfied based on a finding of in-service or presumptive 
period incurrence of disease.    

Turning to in-service incurrence of injury, the veteran's 
service medical records clearly indicate that she had surgery 
during service.  Specifically, a 1971 lipoma removal from the 
mid-back.  However, a specific back injury was not documented 
in connection with the lipoma surgery or otherwise.  Hickson 
element (2) is not satisfied based on injury.  

The remaining matter is element (3), medical nexus.  There 
are of record two competent and probative medical opinions: a 
July 2007 VA medical opinion which is against the veteran's 
claim and the August 2001 treatment record of Dr. B. which 
supports the claim.  [The veteran herself has opined that 
there is a relationship between her military service and her 
arthritis; however, for reasons expressed above the Board 
finds that the veteran's own opinion on medical matters is 
not competent and probative.] 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another. See Owens supra, see also Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001). 

The Board finds that the greater weight of probative value is 
accorded to the July 2007 VA medical examiner.  Specifically, 
this report is the only source of competent medical evidence 
which discussed the potential impact of all of the sources of 
the veteran's back disability, including the in-service 
surgery, the pre-existing scoliosis discussed above and a 
post-service motor vehicle accident.  Further, this is the 
only opinion offered with review of the veteran's service 
medical records, 1970s VA treatment records, 1980s 
chiropractic records and current treatment records.  
Accordingly, the examiner was able to consider the records of 
all of the prior treating practitioners and track the onset 
of the veteran's complaints. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].

The August 2001 treatment report from Dr. B. states "chronic 
low back pain related to MVA and injury while in armed 
forces."  This opinion was offered as part of a standard 
physical examination and is apparently a transcription of a 
medical history offered by the veteran herself.  Accordingly, 
although transcribed by a physician, the Board affords this 
statement no greater weight of probative value than the 
opinion of the veteran herself.  A bare transcription of 
those assertions by a physician does not make those 
statements more persuasive than when uttered by the veteran 
herself.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

To the extent that the report of Dr. B. can be interpreted as 
providing his own opinion, see Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), it provides no reasoning and therefore is 
still of little probative value.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the health 
care provider to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]. 

Moreover, the reference to an injury in service is not 
supported by the service medical records, which show no such 
injury.  As was discussed above, in August 1979, several 
years after leaving service, the veteran denied any back 
injury.

Therefore, the weight of the competent and probative medical 
evidence of record is against a finding of medical nexus.  

Implicit in the veteran's claim is a contention that her back 
has been bothering her continually since service.  The Board 
is of course aware of the provisions of 
38 C.F.R. § 3.303(b) relating to chronicity and continuity of 
symptomatology.   As was discussed above, there is no 
objective medical evidence of arthritis in service or for 
decades thereafter.  Supporting medical evidence is required. 
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  

Specifically, no arthritis was found in the July 1976 VA 
medical examination and none was noted in x-ray examination 
in January 1979.  There is no indication of arthritis in the 
record until November 1993, nearly two decades after the 
veteran left service and nearly a decade after the veteran 
suffered serious injuries in an automobile accident.  
Continuity of symptomatology after service is therefore not 
demonstrated.

Therefore, Hickson element (3) medical nexus, has not been 
met.  The claim fails on that basis.  
 
For the reasons and bases set out above, the Board has 
determined that a preponderance of the evidence of record is 
against the veteran's claim of entitlement to service 
connection for a back disability.  The benefits sought on 
appeal are therefore denied.  


ORDER

Entitlement to service connection of a low back disability is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


